Opinion by
Judge Cofer :
There does not seem to us to be any matter of equitable cognizance in this case. It was a plain action of ejectment, and the only matters set up in the amended petition which can be supposed to be in any sense equitable was the alleged confusion of boundary. Confusion of boundary is a well established head of equity jurisdiction, but it is not every dispute or uncertainty as to boundary that will confer jurisdiction on courts of equity. It is necessary to the jurisdiction of equity that there should be some peculiar equity in the cause itself, some equitable ground attaching itself to the controversy. Strong’s Equity, Sec. 619.
We are,'therefore, of the opinion that the court erred in transferring the cause to^ equity, and for that error the judgment is reversed and the cause is remanded with directions to set aside the order transferring the case and to proceed with it at law.